Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	The pending claims 1-20 are presented for examination.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first component defining a first location of a file through a file handle including a first data structure: <parent_inode:child_inode>, and moving the file from a first location to a second location in a file rename operation to create a new file handle; and a second component creating a reference to the first location through a second data structure: <child_inode:parent_inode>, and deleting all data of the file handle referencing the first location, and using the second data structure to reference the second location through the child inode data” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “a first component defining a first location of a file through a file handle including a first data structure: <parent_inode:child_inode>, and moving the file from a first location to a second location in a file rename operation to create a new file handle; and a second component creating a reference to the first location through a second data structure: <child_inode:parent_inode>, and deleting all data of the file handle referencing the first location, and using the second data structure to reference the second location through the child inode data” in claim 15 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification is devoid of adequate structure to perform the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  As described above, the disclosure does not provide adequate structure to perform the claimed functions.  The Specification does not demonstrate that Applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordination skill in the art can reasonably conclude that the inventor had possession of the claimed invention.


Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis below of the claims’ subject matter eligibility follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (October 17, 2019) (“2019 PEG”).
Regarding claim 1, the claim recites: A method comprising:
defining files using inode, dirent, and hash entries;
storing the name space of the files in a B-Tree using standard conventions of a file system in which the inode, dirent, and hash values are referenced by the directory first followed by the inode number, as in a first data structure denoted [directory:inode];
deleting, upon a rename of a file, old inode, dirent, and hash entries under an old name of the deleted file;
creating, upon the rename, a reference to the old name using the inode number first followed by the old directory, as in a second data structure denoted [inode:old_directory]; and
using the reference is used as a forward link to the new file under the new directory name.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The above-noted limitations of defining, storing, deleting, creating, and using, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is nothing in the claim precludes these steps from practically being performed in the mind. For example, defining files using inode, dirent, and hash entries; storing the name space of the files in a B-Tree; deleting, upon a rename of a file, old inode, dirent, and hash entries; creating, upon the rename, a reference to the old name; and using the reference is used as a forward link to the new file in the context of this claim encompasses a concept performed in the human mind (including observations to renaming a file and then link the deleted file to a new file) and can be performed with pen and paper. 
If the claim limitations, under their broadest reasonable interpretations, cover performance of the limitation in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Regarding claim 2, the claim recites the dirent comprises a directory entry storing the name of a corresponding file, and the hash comprises a hash value of the name to facilitate fast name comparisons during a search operation.
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 2 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 2 recites the additional element of “the dirent comprises a directory entry storing the name of a corresponding file, and the hash comprises a hash value of the name to facilitate fast name comparisons during a search operation." That is, the claim recites a directory entry and a hash value to facilitate fast name comparisons. The above-noted limitation of claim 2, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “the dirent comprises a directory entry storing the name of a corresponding file, and the hash comprises a hash value of the name to facilitate fast name comparisons during a search operation” in the context of this claim encompasses a concept performed in the human mind (including observations to renaming a file and then link the deleted file to a new file) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 3, the claim recites the file definitions further include attributes and file system specific information.
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 3 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 3 recites the additional element of “the file definitions further include attributes and file system specific information." That is, the claim recites the file definitions include attributes and file system specific information. The above-noted limitation of claim 3, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “the file definitions further include attributes and file system specific information” in the context of this claim encompasses a concept performed in the human mind (including observations to renaming a file and then link the deleted file to a new file) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 4, the claim recites the file system does not reuse an inode number after a corresponding file has been deleted.
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 4 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 4 recites the additional element of “the file system does not reuse an inode number after a corresponding file has been deleted." That is, the claim recites not reuse an inode number. The above-noted limitation of claim 4, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “the file system does not reuse an inode number after a corresponding file has been deleted” in the context of this claim encompasses a concept performed in the human mind (including observations to renaming a file and then link the deleted file to a new file) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 5, the claim recites the file system reuses an inode number after a corresponding file has been deleted, the method further comprising generating a unique integer associated with a reused inode number to reference the new file.
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 5 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 5 recites the additional element of “the file system reuses an inode number after a corresponding file has been deleted, the method further comprising generating a unique integer associated with a reused inode number to reference the new file." That is, the claim recites generating a unique integer associated a reused inode number. The above-noted limitation of claim 5, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “the file system reuses an inode number after a corresponding file has been deleted, the method further comprising generating a unique integer associated with a reused inode number to reference the new file” in the context of this claim encompasses a concept performed in the human mind (including observations to renaming a file and then link the deleted file to a new file) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 6, the claim recites the B-Tree comprises a B+Tree.
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 6 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 6 recites the additional element of “the B-Tree comprises a B+Tree." That is, the claim recites the B-Tree comprises a B+Tree. The above-noted limitation of claim 6, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “the B-Tree comprises a B+Tree” in the context of this claim encompasses a concept performed in the human mind (including observations to renaming a file and then link the deleted file to a new file) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 7, the claim recites: A method comprising:
defining a first location of a file through a file handle including a first data structure: <parent_inode:child_inode>;
moving the file from a first location to a second location in a file rename operation to create a new file handle;
creating a reference to the first location through a second data structure: <child_inode:parent_inode>;
deleting all data of the file handle referencing the first location; and
using the second data structure to reference the second location through the child inode data.
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The above-noted limitations of defining, moving, creating, deleting, and using, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is nothing in the claim precludes these steps from practically being performed in the mind. For example, defining a first location of a file; moving the file from a first location to a second location, creating a reference to the first location, deleting all data of the file handle; and using a data structure to reference the second location in the context of this claim encompasses a concept performed in the human mind (including observations to renaming a file and then link the deleted file to a new file) and can be performed with pen and paper. 
If the claim limitations, under their broadest reasonable interpretations, cover performance of the limitation in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Regarding claim 8, the claim recites the file rename operations changes the parent inode from a first inode value to a second inode value.
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 8 is dependent on claim 7, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 8 recites the additional element of “the file rename operations changes the parent inode from a first inode value to a second inode value." That is, the claim recites change inode value. The above-noted limitation of claim 8, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “the file rename operations changes the parent inode from a first inode value to a second inode value” in the context of this claim encompasses a concept performed in the human mind (including observations to renaming a file and then link the deleted file to a new file) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 9, the claim recites first data structure includes file information including dirent, and hash entries.
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 9 is dependent on claim 7, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 9 recites the additional element of “first data structure includes file information including dirent, and hash entries." That is, the claim recites including dirent and hash entries. The above-noted limitation of claim 9, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “first data structure includes file information including dirent, and hash entries” in the context of this claim encompasses a concept performed in the human mind (including observations to renaming a file and then link the deleted file to a new file) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 10, the claim recites dirent comprises a directory entry storing the name of a corresponding file, and the hash comprises a hash value of the name to facilitate fast name comparisons during a search operation.
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 10 is dependent on claims 7 & 9, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 10 recites the additional element of “dirent comprises a directory entry storing the name of a corresponding file, and the hash comprises a hash value of the name to facilitate fast name comparisons during a search operation." That is, the claim recites a directory entry and a hash value to facilitate fast name comparisons. The above-noted limitation of claim 10, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “dirent comprises a directory entry storing the name of a corresponding file, and the hash comprises a hash value of the name to facilitate fast name comparisons during a search operation” in the context of this claim encompasses a concept performed in the human mind (including observations to renaming a file and then link the deleted file to a new file) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 11, the claim recites a name space including the file are stored as a B-Tree in a file system.
Step 1 Analysis: Claim 11 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 11 is dependent on claim 7, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 11 recites the additional element of “a name space including the file are stored as a B-Tree in a file system." That is, the claim recites the file are stored as a B-Tree. The above-noted limitation of claim 11, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “a name space including the file are stored as a B-Tree in a file system” in the context of this claim encompasses a concept performed in the human mind (including observations to renaming a file and then link the deleted file to a new file) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 12, the claim recites the file system comprises a Data Domain deduplication storage system.
Step 1 Analysis: Claim 12 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 12 is dependent on claims 7 & 11, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 12 recites the additional element of “the file system comprises a Data Domain deduplication storage system." That is, the claim recites the file system comprises a Data Domain deduplication storage system. The above-noted limitation of claim 12, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “the file system comprises a Data Domain deduplication storage system” in the context of this claim encompasses a concept performed in the human mind (including observations to renaming a file and then link the deleted file to a new file) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Claim 12 recites the additional element of “a Data Domain deduplication storage system” that is the claim recites a Data Domain deduplication storage system. The above-noted limitation of claim 12, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.
The additional element of “a Data Domain deduplication storage system” is generally linking the use of a judicial exception to a particular technological environment or field of use (i.e. database storage). As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
See MPEP 2106.5h. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
In particular, the claim only recites one additional element a Data Domain deduplication storage system.
The additional element of “a Data Domain deduplication storage system” is generally linking the use of a judicial exception to a particular technological environment or field of use (i.e. database storage). As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
See MPEP 2106.5h. Accordingly, the claim recites an abstract idea.

Regarding claim 13, the claim recites the file system does not reuse an inode number after a corresponding file has been deleted.
Step 1 Analysis: Claim 13 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 13 is dependent on claims 7 & 11, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 13 recites the additional element of “the file system does not reuse an inode number after a corresponding file has been deleted." That is, the claim recites not reuse an inode number. The above-noted limitation of claim 13, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “the file system does not reuse an inode number after a corresponding file has been deleted” in the context of this claim encompasses a concept performed in the human mind (including observations to renaming a file and then link the deleted file to a new file) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 14, the claim recites the file system reuses an inode number after a corresponding file has been deleted, the method further comprising generating a unique integer associated with a reused inode number to reference the new file.
Step 1 Analysis: Claim 14 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 14 is dependent on claims 7 & 11, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 14 recites the additional element of “the file system reuses an inode number after a corresponding file has been deleted, the method further comprising generating a unique integer associated with a reused inode number to reference the new file." That is, the claim recites generating a unique integer associated a reused inode number. The above-noted limitation of claim 14, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “the file system reuses an inode number after a corresponding file has been deleted, the method further comprising generating a unique integer associated with a reused inode number to reference the new file” in the context of this claim encompasses a concept performed in the human mind (including observations to renaming a file and then link the deleted file to a new file) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claims 15-20 are rejected under 35 U.S.C. 101 with the same rational of claims 7-12.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-3, 7-11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al (US 20190205417 A1, hereinafter “Lai”) in view of McKenney et al (U.S. 20060112121 A1 hereinafter, “McKenney”).
9.	With respect to claim 1,
Lai discloses a method comprising:
defining files using inode, dirent, and hash entries;
storing the name space of the files in a B-Tree using standard conventions of a file system in which the inode, dirent, and hash values are referenced by the directory first followed by the inode number, as in a first data structure denoted [directory:inode];
deleting, upon a rename of a file, old inode, dirent, and hash entries under an old name of the deleted file;
creating, upon the rename, a reference to the old name using the inode number first followed by the old directory, as in a second data structure denoted [inode:old_directory] (Lai [0039] – [0044], [0055], [0075], [0105], [0117] – [0119], [0145] – [0150], [0158] – [0159], [0176] [0217] – [0230] e.g. [0039] In some embodiments, the unique ID, which identifies a content item in content directory 144, can be derived from a deterministic hash function.  This method of deriving a unique ID for a content item can ensure that content item duplicates are recognized as such since the deterministic hash function will output the same identifier for every copy of the same content item, but will output a different identifier for a different content item.  Using this methodology, content storage service 116 can output a unique ID for each content item. [0040] Content storage service 116 can define or record a content path for a content item wherein the "root" node of a directory structure can be a namespace for each account.  Within the namespace can be a directory structure defined by a user of an account and/or content storage service 116.  Metadata database 146 can store the content path for each content item as part of a content entry. [0105] Each node in a tree data structure may represent a content item (e.g., a file, document, folder, etc.).  For example, root node 312 may represent the root folder associated with the content management system and node 314 may represent a file (e.g., a text file named "Foo.txt") located in that root folder.  Each node in a tree data structure may contain data such as, for example, a directory file identifier ("DirFileID") specifying the file identifier of a parent node of the content item, a file name for the content item, a file identifier for the content item, and metadata for the content item.  In some embodiments each node in a tree data structure may be keyed or referenced by its file identifier and have a unique path from the root to the node. Updating the Local Tree with Move or Rename Changes [0117] For each node or file identifier for the node in the sync tree, the client synchronization service may determine if the node or file identifier is also in the remote tree. [0217] For example, in some cases when content items such as files or folders are moved from an old location to a new location by the user or an application, the operation may appear to the file system or client application as a delete of the content items from the old location and an add of new content items at the new location. Similarly, a rename of a content item from an old filename to a new file name may appear as a delete of the content item with the old filename and an add of a new content item with the new file name.  Furthermore, if the content item is a folder that is the parent of many other content items, with a potentially deep and complex tree structure, a move or rename of the content item may also appear as a delete of all descendent content items from their old location or path to a new location or path. [0219] Various embodiments of the subject technology are directed to providing technical solutions to these and other technical problems by providing a more efficient and faster method of determining whether a delete operation is part of a move or rename operation or simply a delete operation. [0220] FIG. 15 shows an example method for updating a local tree in response to a move or rename operation, in accordance with various embodiments of the subject technology. [0223] In some embodiments, the operating system provided identifier may be an inode identifier and is different from the file identifier provided by the content management system and/or client synchronization service.  In many cases, the operating system may provide the inode identifier in order to, among other things, allow for quick querying of the location of a content item based on the inode identifier.  For example, some operating systems may provide an interface where the system may query for a current path or location of a content item using the inode identifier as a key.  At operation 1515, the system may determine the location of the content item by querying the operating system for the location of the content item.  In response to the query, the operating system may return with the current location or path in the local file system of the content item referenced by the inode identifier. [0226] Similarly, if the current location is the same location as the old location, which is managed by the system, the action that caused the delete event is also a rename of the content item from its previous location to its current location.  In some file systems, rename operations and move operations are related in that a rename operation is treated as a move operation from one location with one name to the same location with a new name.  Accordingly, the system should await the detection of a corresponding add event (with the new name) and treat the delete event and the add event together as a move or rename action and update the local tree atomically, mirroring the actual action that caused the delete event [as
defining files using inode (e.g. inode), dirent (e.g. content entry in content directory), and hash entries (e.g. hash values);
storing the name space (e.g. namespace) of the files in a B-Tree (e.g. B-tree) using standard conventions of a file system in which the inode, dirent, and hash values are referenced (e.g. referenced) by the directory first followed by the inode number (e.g. inode identifier), as in a first data structure denoted [directory:inode] (e.g. DirFileID);
deleting (e.g. delete), upon a rename (e.g. rename) of a file, old inode (e.g. delete node or file), dirent (e.g. delete content entry in content directory), and hash entries (e.g. delete node – unique file identifier: hashing the content item to generate a unique idenitifier) under an old name (e.g. old filename) of the deleted file;
creating, upon the rename (e.g. rename), a reference (e.g. new path) to the old name (e.g. old filename) using the inode number (e.g. inode identifier) first followed by the old directory (e.g. old folder/location), as in a second data structure denoted [inode:old_directory] (e.g. inode identifier and old folder/location)]).
Although Lai substantially teaches the claimed invention, Lai does not explicitly indicate using the reference is used as a forward link to the new file under the new directory name.
McKenney teaches the limitations by stating 
defining files using inode, dirent, and hash entries;
deleting, upon a rename of a file, old inode, dirent, and hash entries under an old name of the deleted file;
creating, upon the rename, a reference to the old name using the inode number first followed by the old directory, as in a second data structure denoted [inode:old_directory]; and
using the reference is used as a forward link to the new file under the new directory name (McKenney [0011], [0036] - [0039], [0054] – [0082] e.g. [0039] The present invention represents an extension of the read-copy update mutual exclusion technique wherein, instead of replacing an old list element with a new one, the old element is atomically moved to a new list location so that the references to this element need not be changed.  The invention achieves this effect by inserting a temporary placeholder element, referred to as a "birthstone," at the destination location where the real list element is to be moved.  Lookups finding the birthstone will wait until the move operation is complete before returning failure.  The birthstone element is maintained until it is replaced by the actual element being moved.  At this point, the birthstone is marked "complete." Readers waiting on the birthstone "complete" state will then fail but a retry of the lookup will be attempted and the actual element will be successfully found at its new location.  It is thus guaranteed that any lookup that fails to find the old element will subsequently find the new one, consistent with POSIX requirements, after the element is inserted into its new location (e.g., a new directory list or a new hash chain, depending on the implementation).  [0054] The atomic POSIX rename( ) problem described by way of background above can be solved using the above-described technique to insert a "birthstone" at the destination of a file system directory entry to be renamed.  As per the discussion above, when a lookup operation encounters a birthstone that matches the lookup target, it blocks until the birthstone is marked "completed", and then fails (and is presumably then retried).  This ensures that any operation that fails to see the old file name will see the new file name on any subsequent lookup, and also ensure that any operation that sees the new file name will fail to see the old file name, as required by POSIX semantics. [0058] parent: a pointer to the parent directory [0059] hash: a list of entries in the same hash chain (in systems using a global hash table for pathname-component translation) [0060] hashchain: a pointer to the head of the hash chain (in systems using a global hash table for pathname-component translation) [0061] child: a list of siblings that are children of the same directory [0062] subdirs: list of children of this directory [0063] name: a pointer to a structure containing the pointer to the name, its length, and a hash value (in systems using a global hash table).  [0064] Because of the way lists are implemented in a directory entry cache or hash table, the rename( ) operation usually results in a directory entry element being moved from one list to another.  Special Handling for Global Hash Table  [0067] Similarly, the re-identification step 34 will require an update to a directory entry element's parent directory pointer, but not its name, if the corresponding file is keeping its old name and is just being moved to a different directory.  However, if the corresponding file is being renamed and moved to a new directory, the re-identification step 34 of FIG. 7 will result in the directory entry element's name and parent directory pointer both being changed.  [0068] For best results in this situation when there is a global hash table, the name and parent pointer of each directory entry element should be changed atomically.  Although it is possible to change them one at a time, doing so makes lookups considerably more complex.  This atomic update may be accomplished by placing the parent directory pointer into a structure that also contains the element's name, so that the "name" field of the element points to both of them (and so that the "parent" field is not required) [0070] It will be appreciated that the special-pointer approach should provide some way of propagating the atomic update to the special name/parent pointer structure back to the parent and name stored in the main element containing the pointer.  This can be accomplished by registering a callback to invoke a function (after a grace period elapses) that does the following: [0081] e) Register a callback to free up the old name (pointed to by the temporary variable) after a grace period elapses.  [0082] Lookup of Directory Entry Element While Taking Into Account Concurrent Rename() [as
defining files using inode (e.g. file), dirent (e.g. directory entry), and hash entries (e.g. hash chain/table);
deleting (e.g. move), upon a rename (e.g. rename) of a file, old inode (e.g. old file name), dirent (e.g. directory entry), and hash entries (e.g. hash chain/table) under an old name of the deleted file (e.g. moved);
creating, upon the rename (e.g. rename), a reference (e.g. reference) to the old name using the inode number (e.g. filename) first followed by the old directory, as in a second data structure denoted [inode:old_directory]; and
using the reference is used as a forward link to the new file under the new directory name  (e.g. instead of replacing an old list element with a new one, the old element is atomically moved to a new list location so that the references to this element need not be changed …It is thus guaranteed that any lookup that fails to find the old element will subsequently find the new one after the element is inserted into its new location (e.g., a new directory list or a new hash chain))]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Lai and McKenney, to provide a solution to the foregoing problem using existing aspects of the conventional read-copy update technique but with modifications thereto to facilitate inter-list movement of list elements with the required atomicity (McKenney [0013]). 
10.	With respect to claim 2,
	Lai further discloses wherein the dirent comprises a directory entry storing the name of a corresponding file, and the hash comprises a hash value of the name to facilitate fast name comparisons during a search operation (Lai [0039] – [0044], [0055], [0075], [0105], [0117] – [0119], [0145] – [0150], [0158] – [0159], [0217] – [0230] e.g. filename; hash value; In many cases, the operating system may provide the inode identifier in order to, among other things, allow for quick querying of the location of a content item based on the inode identifier).
11.	With respect to claim 3,
	Lai further discloses wherein the file definitions further include attributes (Lai [0037] e.g. attributes) and file system specific information (Lai [0027] e.g. The three trees may include a remote tree that represents a server state, a local tree that represents the file system state on the client device).
12.	With respect to claim 7,
	Lai further discloses
defining a first location of a file through a file handle including a first data structure: <parent_inode:child_inode> (Lai [0039] – [0044], [0055], [0075], [0105], [0117] – [0119], [0145] – [0150], [0158] – [0159], [0176] [0217] – [0230] e.g. DirFileID);
moving the file from a first location to a second location in a file rename operation to create a new file handle (Lai [0039] – [0044], [0055], [0075], [0105], [0117] – [0119], [0145] – [0150], [0158] – [0159], [0176] [0217] – [0230] e.g. rename; move from old location to new location);
creating a reference to the first location through a second data structure: <child_inode:parent_inode> (Lai [0039] – [0044], [0055], [0075], [0105], [0117] – [0119], [0145] – [0150], [0158] – [0159], [0176] [0217] – [0230] e.g. inode identifier and old folder/location);
deleting all data of the file handle referencing the first location (Lai [0039] – [0044], [0055], [0075], [0105], [0117] – [0119], [0145] – [0150], [0158] – [0159], [0176] [0217] – [0230] e.g. delete node or file – unique file identifier; inode identifier).
	McKenney further discloses
using the second data structure to reference the second location through the child inode data (McKenney [0011], [0036] - [0039], [0054] – [0082] e.g. instead of replacing an old list element with a new one, the old element is atomically moved to a new list location so that the references to this element need not be changed …It is thus guaranteed that any lookup that fails to find the old element will subsequently find the new one after the element is inserted into its new location (e.g., a new directory list or a new hash chain).
13.	With respect to claim 8,
	Lai further discloses wherein the file rename operations changes the parent inode from a first inode value to a second inode value (Lai [0039] – [0044], [0055], [0075], [0105], [0117] – [0119], [0145] – [0150], [0158] – [0159], [0176] [0217] – [0230] e.g. from old location/folder to new location/folder).
14.	With respect to claim 9,
	Lai further discloses wherein the first data structure includes file information including dirent, and hash entries (Lai [0039] – [0044], [0055], [0075], [0105], [0117] – [0119], [0145] – [0150], [0158] – [0159], [0217] – [0230] e.g. content entry in content directory; hash values).
15.	Claim 10 is same as claim 2 and is rejected for the same reasons as applied hereinabove.
16.	With respect to claim 11,
	Lai further discloses wherein a name space including the file are stored as a B-Tree in a file system (Lai [0039] – [0044], [0055], [0075], [0105], [0117] – [0119], [0145] – [0150], [0158] – [0159], [0176] [0217] – [0230] e.g. B-tree).
17.	Claims 15-19 are same as claims 7-11 and are rejected for the same reasons as applied hereinabove.

18.	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of McKenney, and further in view Jobi et al (U.S. 20180189121 A1 hereinafter, “Jobi”).
19.	With respect to claim 4,
Although Lai and McKenney combination substantially teaches the claimed invention, they do not explicitly indicate wherein the file system does not reuse an inode number after a corresponding file has been deleted.
Jobi teaches the limitations by stating wherein the file system does not reuse an inode number after a corresponding file has been deleted (Jobi [0115] e.g. [0115] In some implementations, each file created in any layer has an inode to track information specific to that file such as stat info, dirty data not flushed to disk, etc. Each inode has a unique identifier in the file system called "inode number." Files deleted in a layer do not have to maintain any whiteouts, as their references from the directories are removed in that layer.  Inode numbers are not reused even after a file is deleted).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Lai, McKenney and Jobi, to provide a solution to the foregoing problem using existing aspects of the conventional read-copy update technique but with modifications thereto to facilitate inter-list movement of list elements with the required atomicity (McKenney [0013]). 
20.	Claim 13 is same as claim 4 and is rejected for the same reasons as applied hereinabove.

21.	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of McKenney, and further in view Narang et al (U.S. 20030069902 A1 hereinafter, “Narang”).
22.	With respect to claim 5,
Although Lai and McKenney combination substantially teaches the claimed invention, they do not explicitly indicate wherein the file system reuses an inode number after a corresponding file has been deleted, the method further comprising generating a unique integer associated with a reused inode number to reference the new file.
Narang teaches the limitations by stating wherein the file system reuses an inode number after a corresponding file has been deleted, the method further comprising generating a unique integer associated with a reused inode number to reference the new file (Narang [0108] e.g. [0108] The unique file id maintained by a distributed filesystem usually includes some kind of per inode generation number of its own to account for reuse of inode numbers after files are deleted.  This inode generation number is typically incremented every time an inode number is reassigned to a newly created file.  This ensures the temporal uniqueness of a file identifier).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Lai, McKenney and Narang, to provide a solution to the foregoing problem using existing aspects of the conventional read-copy update technique but with modifications thereto to facilitate inter-list movement of list elements with the required atomicity (McKenney [0013]). 
23.	Claim 14 is same as claim 5 and is rejected for the same reasons as applied hereinabove.

24.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of McKenney, and further in view Kanfi (U.S. 20130339406 A1 hereinafter, “Kanfi”).
25.	With respect to claim 6,
Although Lai and McKenney combination substantially teaches the claimed invention, they do not explicitly indicate wherein the B-Tree comprises a B+Tree.
Kanfi teaches the limitations by stating wherein the B-Tree comprises a B+Tree (Kanfi [0012], [0049], [0091] e.g. B+tree).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Lai, McKenney and Kanfi, to provide a solution to the foregoing problem using existing aspects of the conventional read-copy update technique but with modifications thereto to facilitate inter-list movement of list elements with the required atomicity (McKenney [0013]). 

26.	Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of McKenney, and further in view Hsu (U.S. 20100049735 A1 hereinafter, “Hsu”).
27.	With respect to claim 12,
Although Lai and McKenney combination substantially teaches the claimed invention, they do not explicitly indicate wherein the file system comprises a Data Domain deduplication storage system.
Hsu teaches the limitations by stating wherein the file system comprises a Data Domain deduplication storage system (Hsu [0022], [0059] e.g. Data Domain Deduplication file system).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Lai, McKenney and Hsu, to provide a solution to the foregoing problem using existing aspects of the conventional read-copy update technique but with modifications thereto to facilitate inter-list movement of list elements with the required atomicity (McKenney [0013]). 
30.	Claim 20 is same as claim 12 and is rejected for the same reasons as applied hereinabove.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
31.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
32.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.  The examiner can normally be reached on Mon-Fri 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SyLing Yen
Examiner
Art Unit 2166


/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
February 26, 2021